Citation Nr: 0302578	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  02-00 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits, in the calculated amount of 
$32,512.24.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to July 1954.  
He died in May 1984.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).  The 
Committee granted a partial waiver of $6,389.00; however, it 
determined that $32,512.24 must be repaid.

In October 2002, the appellant testified at a personal 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The appellant's request for waiver of recovery of the 
overpayment of improved disability pension benefit was timely 
received.

2.  The overpayment at issue occurred as a result of error by 
the appellant in accurately reporting her annual income.

3.  The appellant was at fault in the creation of the 
overpayment at issue.

4.  In view of the appellant's current income and expenses, 
recovery of the assessed overpayment would subject the 
appellant to undue financial hardship.

5.  It is not shown otherwise than that the benefits were 
utilized for the purpose they were intended; namely, basic 
subsistence of the appellant.


CONCLUSION OF LAW

The recovery of the overpayment of improved death pension 
benefits, in the calculated amount of $32,512.24, would be 
against the principles of equity and good conscience and, 
therefore, recovery is waived.  38 U.S.C.A. §§ 5107, 5302 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes it need not address whether VA has 
met the duty to notify and assist, as the Board is granting 
the waiver, and any failure on the part of VA to fulfill the 
duty to notify and assist is harmless error.

The threshold question to be addressed is whether the 
appellant timely filed a request for waiver of recovery of 
the indebtedness at issue.  In its denial, the RO determined 
that the appellant's waiver request was submitted subsequent 
to the expiration of the 180-day time limit.  See 38 C.F.R. § 
1.963(b)(2).  The RO cited a letter purportedly sent to the 
appellant on December 29, 1999, in support thereof.  However, 
a review of the claims file does not include a December 29, 
1999, letter.  The record does not otherwise indicate that 
the appellant was notified of the overpayment at issue more 
than 180 days prior to her waiver request. Resolving all 
doubt in the appellant's favor, the Board finds that the 
appellant's waiver request was timely received.  See 38 
U.S.C.A. § 5107 (West Supp. 2002).

The Board notes that the appellant has not questioned whether 
the overpayment was properly created, although she has 
expressed doubts about whether the amount has been properly 
calculated.  That assertion goes to the question of the 
appellant's relative degree of fault in the creation of the 
debt.  Parenthetically, the appellant has conceded that she 
failed to report some income.  Because the appellant's 
relative degree of fault in the creation of the indebtedness, 
rather than the validity of the indebtedness itself, is at 
issue, and because the Board is satisfied that the debt was 
properly created, that question need not be examined further.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  Also 
of note is that the RO considered the facts in this case, and 
concluded that the appellant had not demonstrated fraud, 
willful misrepresentation, or bad faith in the creation of 
the overpayment now at issue.  Notwithstanding this, however, 
the Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of an intent to 
deceive or to seek unfair advantage by the appellant, no 
legal bar to the benefit now sought is present.  Id.  

The remaining question is whether it would be against equity 
and good conscience for VA to require repayment of the 
instant indebtedness.  In this regard, there shall be no 
recovery of such an indebtedness under laws administered by 
the Secretary of Veterans Affairs when it is determined that 
such recovery would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(a).  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  See 38 C.F.R. § 1.965(a).  In 
making such a decision, consideration will be given to such 
things as the relative fault of the debtor vis-a-vis VA, 
whether collection of the debt would deprive the debtor of 
life's basic necessities, whether withholding all or part of 
the appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether the appellant's reliance on 
VA benefits resulted in her relinquishment of a valuable 
right or her incurrence of a legal obligation.  Id.  

The indebtedness at issue resulted solely from the 
appellant's failure to promptly notify VA of the precise 
amount of her earnings and Social Security benefits.  As a 
result, the appellant was paid additional improved death 
pension benefits at a rate greater than that to which she was 
entitled beginning in 1996.  Accordingly, the Board must 
conclude that the appellant was at fault in the creation of 
the debt; but for her failure to promptly and accurately 
notify VA of her income, the overpayment at issue would not 
have been created.

Notwithstanding the relative degree of fault of the appellant 
in the creation of the indebtedness at issue, the more 
pressing question is whether collection of the debt would 
deprive her of life's basic necessities.  The appellant 
contends that it would, and has submitted evidence, to 
include testimony and a VA Form 20-5655, Financial Status 
Report, in support of her contentions.  First, she has 
submitted documentation that the United States Bankruptcy 
Court has granted her a Chapter 7 bankruptcy in July 2002.  
Additionally, VA Form 20-5655 indicates that the appellant 
has net monthly income totaling approximately $1067 with 
expenses almost equal to her income.  It should be noted, 
further, that the appellant did not list such items as 
automobile insurance, and incidental living expenses in her 
average monthly expenses.  This was addressed at the October 
2002 hearing before the undersigned, wherein the appellant 
explained that her monthly expenses were all necessities, as 
opposed to any luxuries.  She stated she had a 1988 
automobile that her brother had given to her.  It should be 
noted further that the appellant is 66 years of age, and the 
prospects of her income increasing in the foreseeable future 
are limited.  Under the circumstances, the Board must 
conclude that recoupment of the indebtedness at issue would 
deprive the appellant of life's basic necessities, would 
defeat the purpose for which the improved disability pension 
benefit program is intended, and would subject the appellant 
to undue economic hardship.  It is also apparent from a 
review of her financial circumstances that the benefits 
received, to which she was not technically entitled, were 
utilized towards maintaining her basic subsistence, which is 
the purpose for which such benefits were intended.  

In view of the foregoing, it appears that waiver of recovery 
of the indebtedness at issue would not violate the principles 
of equity and good conscience.  In this regard, the 
appellant's inability to repay the indebtedness overrides 
other equitable considerations.  As such, there is no reason 
to address other questions integral to an equity and good 
conscience determination.


ORDER

Waiver of recovery of the overpayment of death pension 
benefits, in the calculated amount of $32,512.24, is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

